DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claims, as amended, recite:
generate, for each item of a set of items that satisfies search query terms associated with the relevance search request a user-item relevance score based at least in part on the one or more user-item attribute vectors;


generate a ranked list of the set of items based on respective user-item relevance scores; 
provide the ranked list of the set of items to the relevance service API; and transmit, via the relevance service API and to the consumer device, a response to the relevance search request, the response comprising the ranked list of the set of items.
Applicant’s specification discloses that the ranking and scoring is performed after a distributed or multi-query search is executed and the attribute graph and generating of user-item attribute vectors is performed. According to the specification, the group is used for computing a user-item relevance score (ranking items for a user in terms of their relevance).
[0055] In embodiments, the system 115 generates and sends 240 one or more product-specific searches to the distributed search cluster 120. In some embodiments, each product-specific search may include embedded data to be used in ranking/scoring of search results. In some embodiments in which the distributed search cluster supports a multi-query interface, the system generates a multi-query that includes multiple product searches 242a-x that may be executed in parallel by the distributed search cluster 120 against the product index. 
[0056] FIG. 3 illustrates the logical flow of processing by a distributed search node 125 in response to receiving a multi-query search 242a-x from an aggregator node 115. In some embodiments, processing of a multi-query search may be sharded to be processed in parallel. In some embodiments, the distributed search node query engine implements selection of items 310 based on the data in the received search documents. 
[0057] In some embodiments, the selected items optionally may be filtered according to item-level business rules 320. 
[0058] In some embodiments, the selected items may be scored and ranked based on feature data that may come from multiple sources including one or a combination of the search payload (document-independent data such as context and request data); document-specific data; and document-dependent features 324 retrieved from other search indexes 322 that may be local or may be accessed through feature services 222. In some embodiments, ranking/scoring is implemented by a custom plugin 330. 

[0060] In some embodiments, the top N results rankings may be adjusted in the aggregator node 115 by per-product and/or cross-product re-ranking and co-ranking. 
[0061] FIG. 4 illustrates an exemplary attribute graph 400 representing relationships among attributes. In embodiments, an attribute is a structured tag associated with a user and/or item. In some embodiments in which items may be promotions, coupons, and/or context and users may be consumers of those items, exemplary attributes may be product categories and subcategories, gender, and age-group. An attribute graph 400 may include semantic edges (e.g., hierarchy, related-to) as well as edges formed through collaborative filtering. 
[0062] In embodiments, an attribute graph may be used in a variety of ways by a universal relevance service framework 100. In embodiments, a primary use of the attribute graph by a universal relevance service framework 100 may be for ranking and scoring (e.g., scoring plugin 330 in distributed search node 125 as referenced in FIG. 3). Additionally and/or alternatively, an attribute graph may be used in query understanding (e.g., by a query understanding system 204 as referenced in FIG. 2); to increase browse/search recall (e.g.,, use the graph to tag items with several categories to lead to an increase in browse and search recall); browse merchandising (e.g., analysis of co-purchases of items to generate a feature-to-feature collaborative filtering matrix); user profile creation (e.g., use the graph to generate an extended user feature vector based on feature-to-feature collaborative filtering); selecting personalized interfaces for users; search engine marketing (SEM) keyword selection and search engine optimization (SEO) page creation; and prioritizing sales leads. 
[0063] FIG. 5 illustrates an exemplary process 500 for generating, by a feature service (e.g., feature service 222 as referenced in FIG. 2), user-item attribute vectors for user-item similarity scoring within embodiments of a universal relevance services framework (e.g., system 100 as referenced in FIGS. 1-3). Process 500 is illustrated for clarity and not for limitation of the invention. 
[0064] In embodiments, for a given user's profile, a scoring function is run to produce a user-deal relevance score. The user-deal relevance score is often based on a conversion rate estimate (i.e., the probability that the user is going to make a purchase, adjusted by deal price and margin). Thus, the scoring function calculates the user-deal relevance score based on expected revenue. In some embodiments of a universal relevance services framework (e.g., system 100 with reference to FIG. 1), the scoring function is executed in the distributed search cluster 120 (for example in scoring plugin 300 with reference to FIG. 3). 
an attribute graph 400 with historical interactions to generate user-item vectors, which will then be used to compute a user-item relevance score. Ranking of items for a user in terms of their relevance can be based in part on their respective user-item relevance scores. Process 600 is illustrated for clarity and not for limitation of the invention. 

The specification does not provide support for generating attribute vector, generating 
generating a distributed search query…
generate user-item attribute vector…
generate a user-item relevance score based on the user-item attribute vector … and 
executing the distributed search query based on the user-item relevance score for each item that satisfies the search query terms associated with relevance search request, 
generate a ranked list of the set of items based on respective user-item relevance scores;
provide the ranked list of the set of items to the relevance service API; and transmit, via the relevance service API and to the consumer device, a response to the relevance search request, the response comprising the ranked list of the set of items.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10459927. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of each other.
16/704,948
10459927
Claim 46:




























receive, via a relevance service application programming interface (API), a relevance search request from a relevance API client of a consumer device associated with a particular consumer, wherein the relevance search request is associated with a product-specific search for one or more products currently available to the particular consumer;


generate a distributed search query based on the relevance search request, wherein the distributed search query comprises at least 





generate one or more user-item attribute vectors based at least in part on a user-item attribute graph, the user-item attribute graph describing user-item relationships between one or more personal attributes of the particular consumer and one or more product attributes for a product of the one or more products:

generate, for each item of a set of items that satisfies search query terms associated with the relevance search request a user-item relevance score based at least in part on the one or more user-item attribute vectors:

execute the distributed search query based on the user-item relevance score for each item of a set of items that satisfy that satisfies the search query terms associated with the relevance search request,



generate generating a ranked list of the set of items based on respective user-item relevance scores; 

provide the ranked list of the set of items to the relevance service API; and 

transmit, via the relevance service API and to the consumer device, a response to the relevance search request, the response comprising the ranked list of the set of items based


a relevance application layer, configured to provide a relevance service application programming interface (API), wherein the relevance application layer includes at least one aggregator node that is operable to execute a portion of one or more relevance service processing algorithms associated with the relevance service, and wherein the at least one aggregator node is configured to include at least one plugin; and 
a distributed search cluster, configured to be implemented on a plurality of distributed search servers, wherein the distributed search cluster includes a plurality of distributed search nodes, and wherein each distributed search node of the plurality of distributed search nodes is configured to include at least one distributed search server plugin that implements relevance functions including item ranking and scoring; and wherein the relevance service performs operations comprising: 
receiving, by the relevance service API, a relevance search request from a relevance API client associated with a consumer device associated with a particular consumer, wherein the relevance search request is a search query that was generated on behalf of the particular consumer for one or more products that are currently available to the particular consumer; 
generating, by the relevance application layer, a distributed search query based on the search request, wherein the distributed search query includes at least one document describing 
retrieving, using at least one search index, data describing a set of items that satisfy distributed search query terms; 
calculating a user-item relevance score associated with each item of the set of items based on one or more user-item attribute vectors, the one or more user-item attribute vectors generated based on a combination of a user-item attribute graph and historical data, wherein the user-item attribute graph describing user-item relationships between one or more personal attributes of the particular consumer and one or more product attributes for a product of the one or more products, and wherein the historical data describing interactions of a personal attribute space comprising the one or more personal attributes and a product space comprising each product attribute of the one or more product attributes for a product of the one or more products; 
ranking the set of items based on their respective user-item relevance scores; 
providing to the relevance service API a top-ranked ordered list of the set of items; and 
transmitting, by the relevance service API and to the consumer device, a response to the relevance search request, wherein the response includes the top-ranked ordered list of the set of items.



    
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 46-65 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to utilizing of machine-learning attribution models to generate accurate attribution for a touchpoint. 
Claims 46-65 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 46-65 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 46, 55 and 62, recite receiving a search query, generating a distributed search query, generating attribute vector, generating score, executing the distributed search query, generating a ranked list and transmitting the a ranked list.
The limitation of receiving, generating, executing (searching) ranking and transmitting (searching for relevant products based on attributes) in order to identify and present products to user, which is a method of commercial interaction (including advertising, marketing or sales activity or behaviors) covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a computer nothing in the claim element precludes the step from practically being commercial or legal interaction including 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a computer for generating receiving a query from a user, performing a distributed search query based on relevance score and transmitting a ranked list. The claims as a whole merely describe how to generally apply the concept of generating a list using a distributed search query and transmitting or providing a ranked search result based on scores. The computer in the steps are recited at a high-level of generality (i.e., as generic computers performing  generic computer functions of performing search query, ranking and providing search result), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Digitech (organizing and manipulating information through mathematical correlations), Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see applicant’s specification [0045]-[0048). The claim also recites the use of distributed search query, which is just search performed by distributed search servers such as open-source, Elastic Search, Solr and Apache lucent see also applicant specification para. [0048]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 46-49, 51-59 and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2008/0033910 A1) and further in view of Kimmerling (US 2015/00142787 A1).

Claims 46, 61:
Richards teaches receive, via a relevance service application programming interface (API), a relevance search request from a relevance API client of a consumer device associated with a particular consumer, wherein the relevance search request is associated with a product-specific search for one or more products currently available to the particular consumer (search associated with products) (see [0038]-[0041]);
generate a distributed search query based on the relevance search request, wherein the distributed search query comprises at least one document that describes attributes of the product-specific search and executing the distributed search query based on a user-item relevance score for each item of a set of items that satisfy search query terms associated with the relevance search request (distributed search system comprising of nodes) (see [0037]-[0041], [0058]);
generating a ranked list of the set of items based on respective user-item relevance scores; and transmit, to the consumer device, a response to the relevance search request, the response comprising a ranked list of the set of items based on respective user-item relevance scores (resulted can be ranked based on variety of relevance or sorting criteria or combination )(see [0042]). 
Richards teaches the results can be ranked by variety of relevance or sorting criteria (see [0042]), but failed to teach generating the score based on attribute vector. 
Kimmerling teaches refining search result by item attributes and user attribute (user-item attribute) and calculating item relevance based on user-item score (relationship between personal 
Claims 47, 62:
Richards teaches determine a subset of the ranked list of the set of items, wherein the response comprises the subset of the ranked list of the set of items (items with highest listing performance scores will be displayed at the top of a list search results on the first page (see [0013]-[0015]).
Claim 48:
Richards teaches employing at least one aggregator node that is operable to execute at least a portion of one or more relevance service processing algorithms associated with the relevance search request (aggregating results from many nodes) (see [0023]).
Claims 49, 64:
	Richards teaches retrieving, using at least one search index, data that describes the set of items that satisfy the search query terms (see [0023]-[0028]).
Claims 51, 52:
Richards teaches executing a distributed search query that comprises a payload associated with at least two different product-specific searches; and select, for each product of the one or more products, a product-specific model that is associated the product; select the product-
Claim 55:
Richards teaches receive, via a relevance service application programming interface (API), a relevance search request from a relevance API client of a consumer device associated with a particular consumer, wherein the relevance search request is associated with a product-specific search for one or more products currently available to the particular consumer (search associated with products) (see [0038];
generate a distributed search query based on the relevance search request, wherein the distributed search query comprises at least one document that describes attributes of the product-specific search and executing the distributed search query based on a user-item relevance score for each item of a set of items that satisfy search query terms associated with the relevance search request (distributed search system comprising of nodes) (see [0037]-[0041], [0058]);
transmit, to the consumer device, a response to the relevance search request, the response comprising a ranked list of the set of items based on respective user-item relevance scores (resulted can be ranked based on variety of relevance or sorting criteria or combination )(see [0042]). 
Richards teaches the results can be ranked by variety of relevance or sorting criteria (see [0042]), but failed to teach generating the score based on attribute vector. 
Kimmerling teaches refining search result by item attributes and user attribute (user-item attribute) and calculating item relevance based on user-item score (relationship between personal attribute and product attributes of user characteristic information, item information, event information etc., and item relevance priority (priority assigned to each of the items) for 

Claim 56:
Richards teaches determine a subset of the ranked list of the set of items, wherein the response comprises the subset of the ranked list of the set of items (items with highest listing performance scores will be displayed at the top of a list search results on the first page (see [0013]-[0015]).
Claim 57:
	Richards teaches retrieving, using at least one search index, data that describes the set of items that satisfy the search query terms (see [0023]-[0028]).
Claims 58, 59:
Richards teaches executing a distributed search query that comprises a payload associated with at least two different product-specific searches; and select, for each product of the one or more products, a product-specific model that is associated the product; select the product-specific model based on a custom selection plugin associated with the product (see [0018], [0031-[0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 50, 60 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Kimmerling and further in view of Rehman et al. (US 2011/0078049 A1).
Claims 50, 60, 65:
Richards teaches generating list ranked by a variety of relevance (see [0042]). Richards failed to teach generating one or more user-item attribute vectors based on a combination of the user-item attribute graph and historical data, wherein the historical data describes interactions of a personal attribute space comprising the one or more personal attributes and a product space comprising each product attribute of the one or more product attributes for the product of the one or more products. Rehman teaches generating one or more user-item attribute vectors based on a combination of the user-item attribute graph and historical data, wherein the historical data describes interactions of a personal attribute space comprising the one or more personal attributes and a product space comprising each product attribute of the one or more product attributes for the product of the one or more products (performing analysis of item listing and associated performance data including attribute data for the item listing) (see [0015) (including receiving and storing historical data, representing user-initiated activities and/or events detected, … one or more modules for receiving and analyzing historical data to generate relevance data used to measure the likelihood that the item will result in a transaction) (see [0018]-[0024]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate Rehman’s generation of user-item attribute and historical data in Richards distributed search query in order to increase the likelihood of user purchasing the product by providing the most relevant items. 

   Rehman teaches wherein the one or more products comprise one or more promotion offerings (see [0018]-[0020].
Claim 54:
   Richards teaches wherein the distributed search query comprises one or more search terms. Rehman teaches search term that describe at least one promotion attribute associated with the one or more products and at least one customer attribute associated with the particular consumer (see [0018]-[0024]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 46-65 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection under 101, the specification describes that the processing can be conducted by a general purpose computer and does not define or relay on a particular machine and the method has no other meaningful limitation and thus merely recites instructions to execute the abstract idea of scoring and ranking search results. The relevance application layer, which interface the client to the server, a distributed search layer and aggregators are well understood, routine and conventional steps.  The following references are examples of the well-known nature of additional elements. 
Harris (US 2002/0059204 A1) teaches distributed search system including API and aggregators. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dumon et al. US 8,065,199 B2, teaches adjusting product ranking scores based on an adjustment factor. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688